Chief Justice Mercur
delivered the opinion of the court,
The learned judge concedes the weight of testimony does establish that the signature purporting to be that of the appellant is forged. There is no evidence that he directed or authorized it to be written. Inasmuch however, as he did not, when first informed of the forgery, forthwith seek the plaintiff in the judgment and proclaim-the forgery, the court held this to be such an acquiescence on his part as to estop him from now setting it up. ¥e think the evidence shows no element of an estoppel. He neither said nor did anything to induce her to take the note. He had no knowledge before she took it, that his name purported to be subscribed thereto. *■’ It is not shown that she could have protected herself in any manner against loss, had he notified her as soon as he obtained information of the forgery.. Ho law imposed such prompt action on him. . The forger died insolvent a few days thereafter. Prompt disclosure would not have availed her. She could not have acquired anything thereafter, and she released nothing. It was clearly error not to open the judgment and permit the appellant to make defence.
Decree reversed at the costs of the appellee : rule made absolute and a procedendo awarded.